DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites: “obtaining sensing data from a sensor disposed at or near a propeller seat of the UAV that is configured to be driven by a motor;
Claims 13 and 14 depend from claim 12 and thus carry forward any 112 issues. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 9,677,564 to Woodworth et al. (W1).

In Re Claim 1:
W1 shows:
A propulsion assembly for an unmanned aerial vehicle (UAV), said assembly comprising: a motor (Figures 4a and 4B, 410) configured to rotate in a first direction; [Col. 9, ll. 29-47 discloses a motor on a tail driven device. Col. 6, ll. 37-51discloses affixation devices which rely upon one direction for rotation one direction for securing the element to the shaft.  Col. 8 and 9 also disclose propeller types which operate in only one direction, i.e. forward thrust.]
a propeller seat (415) configured to be driven by the motor to rotate in the first direction and to receive a propeller (405); and [Col. 15, ll. 48-59 discloses the mounting and propeller rotation.]
a sensor (Figure 3C, unlabeled sensor in module 377) configured to collect sensing data useful for determining whether the propeller is locked to the propeller seat, without requiring operation of the 
In Re Claims 8, 9, and 11:
W1 shows:
	The assembly of claim 1, wherein:
(Claim 8) the sensing data is also useful for identifying a type of the propeller. [The sensor will only work with a propeller that has the magnets inserted distinguishing it from non-magnetic propellers, thus when using this as a retrofit system it can prevent using the original propellers without the magnetic locking features.]
(Claim 9) claim 8, the type of the propeller comprises a directionality of the propeller.  [The sensor is built into the seat and shaft structure and part of it and as discussed in claim 1, the seat can be configured to be directional for improved attachment, meaning only propellers whose engagement hub portions (which is also part of the magnetic sensor) are directionally suited to the rotation locking of the seat which is also part of the magnetic sensor.]
(Claim 11) further comprising one or more processors (Fig. 3C, 370) configured to receive the sensing data from the sensor and determine whether the propeller is locked to the propeller seat, without requiring operation of the motor. [Col. 10, ll. 45-64 disclose processors working with the sensors. Col. 14, line 50 - Col. 15, line 12 disclose magnetic element and sensors can be the devices used to determine if the shaft has disengaged from the structure.]

In Re Claim 12:
W1 shows:
	A method for controlling an unmanned aerial vehicle (UAV) comprising: 


determining, based on the sensing data, whether the propeller is locked to the propeller seat, without requiring operation of the motor; and controlling the motor according to a result of the determination. [Col. 14, line 50 - Col. 15, line 12 disclose  magnetic element can be used to determine via a sensor if the shaft has disengaged from the structure.]

In Re Claims 13 and 14:
W1 shows:
	The method of claim 12, further comprising:
	(Claim 13) determining a type of the propeller based on the sensing data. [The sensor will only work with a propeller that has the magnets inserted distinguishing it from non-magnetic propellers, thus when using this as a retrofit system it can prevent using the original propellers without the magnetic locking features.]
	(Claim 14) the sensing data includes at least one of: data characterizing a magnetic field caused by a magnet disposed at the propeller, data indicating presence of an electric current in an electric circuit formed at least in part by a connection between one or more electrical contacts of the propeller seat and one or more electrical contacts of the propeller, proximity data, pressure data, data indicating presence of a visual marker attached to the propeller, or data indicating presence of an RFID tag attached to the propeller. [Col. 14, line 50 - Col. 15, line 12 disclose  magnetic element can be used to determine via a sensor if the shaft has disengaged from the structure.]

In Re Claim 15:
W1 shows:
	An unmanned aerial vehicle (UAV) comprising: a body (Fig 2, 210); 
a motor (Fig 4a and 4b, 410)  arranged at the body and configured to rotate in a first direction; [Col. 9, ll. 29-47 discloses a motor on a tail driven device. Col. 6, ll. 37-51discloses affixation devices which rely upon one direction for rotation one direction for securing the element to the shaft.  Col. 8 and 9 also disclose propeller types which operate in only one direction, i.e. forward thrust.]
a propeller seat (415) arranged at the body and configured to be driven by the motor to rotate in the first direction and to receive a propeller (405); [Col. 15, ll. 48-59 discloses the mounting and propeller rotation.]
a sensor (unlabeled part of module 377) configured to collect sensing data useful for determining whether the propeller is locked to the propeller seat, without requiring operation of the motor. [Col. 14, line 50 - Col. 15, line 12 disclose  magnetic element can be used to determine via a sensor if the shaft has disengaged from the structure.]

In Re Claim 20:
W1 shows:
	The UAV of claim 15, wherein the sensing data is also useful for identifying a type of the propeller. [The sensor will only work with a propeller that has the magnets inserted distinguishing it from non-magnetic propellers, thus when using this as a retrofit system it can prevent using the original propellers without the magnetic locking features.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4,and 16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of US 4,340,133 to Blersch (B1).

In Re Claim 2:
W1 teaches:
	The assembly of claim 1, wherein the propeller comprises a magnet (shaft element) and the sensor detects electrical or magnetic field caused by the magnet. [Col. 14, ll. 50-64.]

W1 does not teach:
	The sensor comprises a magnetometer configured to detect a magnetic field that is caused by the magnet.

W1 further teaches:
	Its system is the equivalent of a passive clutch. [Col. 4, ll. 7-9.]  Further that alternative methods of disengagement detection may be considered. Col. 14, ll. 45-49.] The use of magnetometers sensors. [Col. 11, ll. 30-37.]


	An alternative method of determining engagement of a clutch.  The system utilizing a magnetic element (Fig 1, 2) and a magnetometer sensor (5). [Col. 3, ll. 25-53 discloses the structural systems. Col. 2, ll. 52-54 disclose ‘Hall Probes’ which are magnetometers.] This is described as a small footprint object that can easily and quickly determine the locked status with few parts. [Col. 1, ll. 56-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W1 to use a known in the art alternative method of determining engagement of clutching parts using a sensor and magnetometer as taught by B1 for the purpose of using a known in the art with predictable results, easy to install and small footprint to use method of determining propeller engagement.  This would yield the limitation of claim 2, in that the sensor comprises a magnetometer configured to detect a magnetic field caused by the magnet.  

In Re Claims 3 and 4:
W1 as modified in claim 1 teaches:
	The assembly of claim 2, wherein:
	(Claim 3) the magnetic field is generated by a shaft of the propeller seat which is magnetized by the magnet. [B1 discloses a magnet (2, magnetized in the part) , see citations in claim 2.]
(Claim 4) the magnet is disposed within a cavity configured to receive a shaft of the propeller seat and wherein the magnetometer is disposed below the shaft of the propeller seat. [B1 Fig. 3, shows magnetic structure 23, installed in a cavity in a collar. Per W1 the sensor and magnet can be a motor located or propeller located element further that the detector can be below (given the undefined coordinate system of the claim) the structure of the sensor. [Col. 14, ll. 50-67.]

  In Re Claim 16:

	The UAV of claim 15, wherein the propeller comprises a magnet (shaft element) and the sensor detects electrical or magnetic field caused by the magnet. [Col. 14, ll. 50-64.]

W1 does not teach:
	The sensor comprises a magnetometer configured to detect a magnetic field that is caused by the magnet.

W1 further teaches:
	Its system is the equivalent of a passive clutch. [Col. 4, ll. 7-9.]  Further that alternative methods of disengagement detection may be considered. Col. 14, ll. 45-49.] The use of magnetometers sensors. [Col. 11, ll. 30-37.]

B1 teaches:
	An alternative method of determining engagement of a clutch.  The system utilizing a magnetic element (Fig 1, 2) and a magnetometer sensor (5). [Col. 3, ll. 25-53 discloses the structural systems. Col. 2, ll. 52-54 disclose ‘Hall Probes’ which are magnetometers.] This is described as a small footprint object that can easily and quickly determine the locked status with few parts. [Col. 1, ll. 56-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W1 to use a known in the art alternative method of determining engagement of clutching parts using a sensor and magnetometer as taught by B1 for the purpose of using a known in the art with predictable results, easy to install and small footprint to use method of determining propeller engagement.  This would yield the limitation of claim 16, in that the sensor comprises a magnetometer configured to detect a magnetic field caused by the magnet.  

Claims 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of US 4,567,972 to Buch et al. (B2).

In Re Claim 5:
W1 teaches:
The assembly of claim 1, wherein the propeller seat comprises a jumper enabling electrical connection between the propeller and seat when the propeller is locked to the propeller seat. [Col. 14, ll. 54-60.]

W1 does not teach:
	One or more electrical contacts that are configured to connect with one or more electrical contacts of the propeller to produce the electrical connection when the propeller is locked to the propeller seat. 

W1 further teaches:
	Its system is the equivalent of a passive clutch. [Col. 4, ll. 7-9.]  Further that alternative methods of disengagement detection may be considered. Col. 14, ll. 45-49.] 

B2 teaches:
	An alternative method for determining the connection of a magnetic clutching structure and its connection can be through utilizing electric contacts between the two clutching elements to generate an electrical circuit to generate an alarm or sensed signal. [Col. 2, ll. 9-25.]  This system can also incorporate wear structures to indicate when wear is afflicting the connecting elements seat. 


In Re Claim 6:
W1 as modified in claim 5 teaches:
	The assembly of claim 5, wherein the sensor is configured to detect a presence of an electric current in an electric circuit formed at least in part by the connection between the one or more electrical contacts of the propeller seat and the one or more electrical contacts of the propeller. [See modification and rejection of claim 5.]

In Re Claim 17:
The UAV of claim 15, wherein the propeller seat comprises a jumper enabling electrical connection between the propeller and seat when the propeller is locked to the propeller seat. [Col. 14, ll. 54-60.]

W1 does not teach:
	One or more electrical contacts that are configured to connect with one or more electrical contacts of the propeller to produce the electrical connection when the propeller is locked to the propeller seat. 

W1 further teaches:


B2 teaches:
	An alternative method for determining the connection of a magnetic clutching structure and its connection can be through utilizing electric contacts between the two clutching elements to generate an electrical circuit to generate an alarm or sensed signal. [Col. 2, ll. 9-25.]  This system can also incorporate wear structures to indicate when wear is afflicting the connecting elements seat. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to incorporate an electrical contact system of engagement of the elements as taught by B2, for the purpose of incorporating a known in the art alternative circuit detection system that can include wear detection. This would yield the use of electrical contacts when the propeller is locked.

In Re Claim 18:
W1 as modified in claim 17 teaches:
	The UAV of claim 17, wherein the sensor is configured to detect a presence of an electric current in an electric circuit formed at least in part by the connection between the one or more electrical contacts of the propeller seat and the one or more electrical contacts of the propeller. [See modification and rejection of claim 17.]

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of WO 2013/066477 to Firanski et al. (F1).

In Re Claim 7:
W1 teaches:
The assembly of claim 1, wherein the sensor  comprises a magnetic and electrical sensor. [Col. 14, ll. 54-60.]

W1 does not teach:
	The sensor is one of a proximity sensor, a pressure sensor, an optical sensor configured to detect a visual marker attached to the propeller, or an RFID reader configured to detect an RFID tag attached to the propeller.

W1 further teaches:
	Its system is the equivalent of a passive clutch. [Col. 4, ll. 7-9.]  Further that alternative methods of disengagement detection may be considered. Col. 14, ll. 45-49.] 

F1 teaches:
	AN alternative sensor for detecting proximity over magnetic effects can be light detectors. [Page 2, ll. 12-20.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to utilize an optical based method of determining engagement, as optical detections are known in the art variants to the magnetic detection method used in W1.  This would yield the limitation of an optical sensor.

In Re Claim 19:
W1 teaches:
a magnetic and electrical sensor. [Col. 14, ll. 54-60.]

W1 does not teach:
	The sensor is one of a proximity sensor, a pressure sensor, an optical sensor configured to detect a visual marker attached to the propeller, or an RFID reader configured to detect an RFID tag attached to the propeller.

W1 further teaches:
	Its system is the equivalent of a passive clutch. [Col. 4, ll. 7-9.]  Further that alternative methods of disengagement detection may be considered. Col. 14, ll. 45-49.] 

F1 teaches:
	AN alternative sensor for detecting proximity over magnetic effects can be light detectors. [Page 2, ll. 12-20.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to utilize an optical based method of determining engagement, as optical detections are known in the art variants to the magnetic detection method used in W1.  This would yield the limitation of an optical sensor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of US 9,994,305 to Moldovan (M1).

In Re Claim 10:

	The assembly of claim 1. [See rejection of claim 1.]

W1 does not teach:
	A second motor configured to rotate in a second direction and a second propeller seat driven by the second motor to rotate in the second direction, wherein the second propeller seat is configured to receive a different propeller.

M1 teaches:
	With UAV it is known that it can be desirable to use two propulsion motors to facilitate use with propellers operated in two different directions.  This provides improved control and tuning of the engine direction and speed. [Col. 6, ll. 5-49.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W1 to use two motors, two seats, and two propellers as taught by M1 for the purpose of providing enhanced control over the system speed, directional control and flight control.  This would yield the limitation of claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0129389 to Shao et al. teaches a linear sensor for determining displacement and engagement of a clutch device using a magnetometer and magnets. US 5,890,441 to Swinson et al. teaches that UAV’s are known to utilize clutches, suitable for modification with the several clutch engagement testing references used or cited within this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745